Citation Nr: 0708368	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  04-26 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating greater than 40 percent 
for left knee arthritis, status post arthroscopic 
reconstructive surgery.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1978 to 
August 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran, in his July 2004 
substantive appeal, requested a personal hearing at the RO.  
However, he subsequently withdrew that request in August 
2004.  

The veteran's July 2003 notice of disagreement also requested 
an extension for the 100 percent temporary total disability 
rating due to convalescence that was assigned pursuant to 38 
C.F.R. § 4.30.  This 100 percent rating was originally 
effective for only one month from May 30, 2003 to July 1, 
2003, following left knee arthroscopic surgery.  The veteran 
wanted a further two-month extension.  The RO followed by 
resolving that issue in the veteran's favor in a January 2004 
rating decision.  The veteran indicated in a January 2004 
Report of Contact that he was satisfied with the 100% 
convalescent rating that was extended from May 30, 2003 to 
September 1, 2003.  Therefore, that issue is not currently 
before the Board.


FINDING OF FACT

The medical evidence of record does not demonstrate left knee 
instability, limitation of extension to 45 degrees, or any 
compensable limitation of flexion.  The degree of functional 
loss due to pain and weakness is already adequately reflected 
in the current rating assigned.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 40 percent 
for a left knee disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5010-5261 (2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When reasonable doubt arises as to the 
degree of disability, such doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important 
factor of disability. Joints that are actually painful, 
unstable, or malaligned, due to healed injury, should be 
entitled to at least the minimum compensable rating for the 
joint.  Special note should be taken of objective indications 
of pain on pressure or manipulation, muscle spasm, 
crepitation, and active and passive range of motion of both 
the damaged joint and the opposite undamaged joint.  38 
C.F.R. § 4.59.

The veteran's left knee traumatic arthritis with limitation 
of motion is currently evaluated as 40 percent disabling 
under Diagnostic Code 5010-5261, arthritis due to trauma and 
limitation of leg extension.  38 C.F.R. § 4.71a.  A January 
2003 VA examination and February 2004 private magnetic 
resonance imaging (MRI) report both confirmed left knee 
arthritis.  

Historically, the veteran's left knee disability was 
originally rated as noncompensable from August 28, 1984.  As 
of July 23, 2001, this rating was increased to 10 percent.  
The veteran underwent left knee arthroscopic surgery in May 
2003.  As noted above, from May 30, 2003 to September 1, 
2003, the veteran was granted a 100 percent rating for 
temporary total disability due to convalescence pursuant to 
38 C.F.R. § 4.30.  This issue is not on appeal.  After 
convalescence, the current 40 percent rating was assigned 
effective from September 1, 2003.  The veteran has expressed 
disagreement with 40 percent rating assigned after this date, 
stating that he should at least be rated at 60 percent.      

At the outset, one other potentially applicable diagnostic 
code provides for more than a 40 percent rating for knee 
disability.  However, there is no evidence of ankylosis of 
the knee (Diagnostic Code 5256).  Therefore, this diagnostic 
code will not be applied.  See Butts v. Brown, 5 Vet. App. 
532 (1993) (choice of diagnostic code should be upheld if it 
is supported by explanation and evidence).   

The Board also notes that a veteran who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, provided that a separate 
rating is based upon additional disability.  VAOPGCPREC 23-
97; See Esteban v. Brown, 6 Vet. App. 259 (1994) (veteran is 
entitled to separate disability ratings for different 
manifestations of the same disability when the symptomatology 
of one manifestation is not duplicative or overlapping of the 
symptomatology of the other manifestations).  

In this regard, the veteran has worn a knee brace since his 
May 2003 surgery.  VA treatment records from 2003 and 2004 
reveal some evidence of tenderness and swelling.  However, 
private medical examinations by "E.S.," M.D., dated in 
March 2004, record the veteran's statements that his left 
knee does not give way, providing strong evidence against 
this claim.  Most importantly, these private medical 
examinations in combination with the December 2003 VA 
examination reveal no varus deformity, no valgus deformity, a 
negative Lachman's test, a negative McMurray's test, and 
negative anterior and posterior drawer tests.  The Board 
acknowledges that only a single March 2004 VA treatment 
record documented a positive Lachman's test.  However, 
overall, the objective medical evidence of record does not 
demonstrate recurrent subluxation or lateral instability to 
warrant a separate rating under Diagnostic Code 5257.  
38 C.F.R. § 4.71a.

Accordingly, the Board will continue to rate the veteran 
under Diagnostic Code 5010-5261, as this is the most 
appropriate evaluation.  In this respect, traumatic arthritis 
is rated analogous to degenerative arthritis under Diagnostic 
Code 5003.  Degenerative arthritis, when established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm or 
satisfactory evidence of painful motion. 38 C.F.R.  § 4.71a, 
Diagnostic Code 5003.  For purposes of rating disability from 
arthritis, the knee is considered a major joint.  38 C.F.R. 
§ 4.45(f).  The diagnostic codes that focus on limitation of 
motion of the knee are Diagnostic Codes 5260 and 5261.

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered in assigning an evaluation for degenerative or 
traumatic arthritis under Diagnostic Code 5003 or 5010.  
Rating personnel must consider functional loss and clearly 
explain the impact of pain on the disability.  VAOPGCPREC 9-
98.

Normal range of motion of the knee is to zero degrees 
extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  Under Diagnostic Code 5260, limitation of leg 
flexion, a zero percent rating is assigned when flexion is 
limited to 60 degrees, a 10 percent rating is assigned when 
flexion is limited to 45 degrees, a 20 percent rating is 
assigned when flexion is limited to 30 degrees, and a 30 
percent rating requires flexion limited to 15 degrees.  
38 C.F.R. § 4.71a. 
  
For a higher 50 percent rating under Diagnostic Code 5261, 
limitation of extension of the left knee to 45 degrees is 
required.  38 C.F.R. § 4.71a.  

In this regard, the Board has reviewed the evidence of 
record.  At no time has the veteran exhibited range of motion 
with extension limited to 45 degrees, or any compensable 
limitation of flexion, even when considering the impact of 
pain and weakness upon weight bearing and other functional 
loss.  See November 2003 VA treatment record (5 degrees 
extension to 115 degrees flexion), December 2003 VA 
examination (30 degrees extension to 90 degree of flexion 
with functional loss accounted for due to painful 
weightbearing), March 2004 VA treatment record (5 degrees 
extension to 115 degrees flexion), April 2004 VA MRI (5 
degrees extension to 115 degrees of flexion), and Dr. S.'s 
March 2004 reports (0 degrees extension to 135 degrees of 
flexion).  The Board finds that the VA and private medical 
evidence of record supplies clear and probative evidence 
against the claim for a higher rating.

The Board notes that a separate rating under Diagnostic Codes 
5260 and 5261 may be assigned for disability of the same 
joint.  VAOPGCPREC 9-2004.  However, in this case, separate 
ratings are not for application because the evidence 
indicates no compensable limitation of flexion under 
Diagnostic Code 5260.    

In fact, without consideration of functional loss due to 
pain, weakness, difficulty standing or sitting, swelling, and 
crepitus, the current evaluation due to limitation of motion 
could not be justified.  It is important for the veteran to 
understand that some of the current medical evidence does not 
even support the current evaluation, let alone a higher 
evaluation.  In sum, his limitation of motion and functional 
loss are more than adequately reflected in the 40 percent 
rating currently assigned.  38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59; DeLuca, 8 Vet. App. at 206.

Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 40 
percent for left knee arthritis, status post arthroscopic 
surgery.  38 C.F.R. § 4.3.  The appeal is denied.

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a VCAA letter dated in August 
2003, the RO advised the veteran of the evidence needed to 
substantiate his claim for an increased rating and explained 
what evidence VA was obligated to obtain or to assist the 
veteran in obtaining and what information or evidence the 
veteran was responsible to provide.  The Board is satisfied 
that the RO has provided all notice required by the VCAA.  
38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

With regard to the fourth element of notice, the Board 
acknowledges that the August 2003 VCAA letter does not ask 
the veteran to provide any evidence in his possession that 
pertains to the claim. Id. at 120-21.  Nonetheless, the Board 
is satisfied that the veteran actually knew to submit such 
evidence to the RO, given the private medical information, 
certain VA treatment records, and personal statements that he 
has submitted in the form of written statements.  Moreover, 
the VCAA letter, statement of the case (SOC), and 
supplemental statement of the case (SSOC) advised the veteran 
of what missing evidence was relevant and necessary to 
demonstrate a higher rating for his left knee disability.  
Additionally, the VCAA letter dated in August 2003 advised 
the veteran that the VA required "additional information and 
evidence."  Therefore, any failure to make the specific 
request is non-prejudicial, harmless error.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding that the 
Court must take due account of the rule of prejudicial error 
when considering compliance with VCAA notice requirements); 
see also Sutton v. Brown, 9 Vet. App. 553 (1996); 38 C.F.R. 
§ 20.1102 (harmless error).  

The Board also observes that the RO did not provide the 
veteran with VCAA notice prior to the July 2003 adverse 
determination on appeal.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  However, the Federal Circuit 
recently held, as a matter of law, that the provision of 
adequate VCAA notice prior to a "readjudication decision" 
such as a SOC or SSOC "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  See Mayfield  v. Nicholson, No. 02-
1077 (U.S. Vet. App. December 21, 2006) [hereinafter 
Mayfield III] (citing Mayfield v. Nicholson, 444 F.3d at 
1328, 1333-34).  In this respect, the veteran received 
adequate VCAA notice prior to the last August 2004 SSOC, such 
that there is no prejudice to the veteran.         

Since the veteran is already in receipt of a disability 
rating, and the claim for an increase was denied by the RO 
and the Board, there is no potential effective date issue 
that would warrant providing additional VCAA notice.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, the Board 
emphasizes that neither the veteran nor his representative 
has made any showing or allegation of any defect in the 
provision of notice that resulted in some prejudice to the 
veteran.  The Board finds that any deficiency in the content 
or timing of these notices is harmless error.
  
With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA treatment records, and 
several VA examinations.  The veteran has not authorized the 
release of any additional private medical records other then 
what he submitted.  The veteran did not avail himself of the 
opportunity to testify at a personal hearing.   

Finally, the veteran has claimed that the prior December 2003 
VA examination is too old to adequately rate his left knee 
disability.  Where the available evidence is too old for an 
adequate evaluation of the veteran's current condition, VA's 
duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  However, 
the veteran has not specifically alleged that his left knee 
disability has worsened since the December 2003 VA 
examination.  In fact, the private and VA medical evidence 
dated in 2004 subsequent to this examination provides clear 
evidence against a higher rating.  In addition, these records 
also provide some evidence against the current rating 
assigned.  Overall, these later records overwhelmingly 
support the findings of the December 2003 VA examiner.  Thus, 
another examination would further delay the veteran's claim 
and simply not be of any benefit to the veteran.  Simply 
stated, the post-service medical record (even private medical 
records) clearly indicates that the veteran does not have a 
disability greater than 40 percent in his knee or anywhere 
near the requirements for a higher evaluation.  The Board is 
therefore satisfied that the RO has provided all assistance 
required by the VCAA.  38 U.S.C.A. § 5103A.   

ORDER

A disability rating greater than 40 percent for a left knee 
disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


